Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03-29-21 have been fully considered but they are not persuasive. 
The examiner has reviewed applicants remarks regarding the reference to Kozarekar, an EV vehicle torque control type system, where respective drive torques acting in opposing directions relative to a longitudinal axis of the vehicle is of concern. The examiner notes that in these EV hybrid vehicles, the ability to control/decrease engine torque and thus the rear wheel torque while increasing the traction torque, (opposite action), where the traction of the front wheels are thus increased, is present. Please see  last para of col 3- col. 4. Various modes, where the motor can function as a generator also play a part in the torque direction control.
Torque is a vector with magnitude and direction.
An Interview is requested to discuss the issues pending. Please contact Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10 , 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozarekar et al US 7,503,871) of record.



Each set of wheels are driven by a respective torque source including the traction motor(front) and Differential(FD) rear with respective EMBs(electromagnetic brake).


    PNG
    media_image1.png
    1224
    1584
    media_image1.png
    Greyscale


The controller including the motor control unit(58), TCM, ECM, EMB and VSC all work together to cause the traction motor and /or the FD to continually apply  a drive torque via the torque sources, in such a manner, to respective first group of one or more wheels(Front/Rear), where torque source units will ultimately control the wheels, and thus act in a direction relative to the longitudinal axis of the vehicle, front to rear, to allow the car to move accordingly. The method steps being inherent.

As shown in the waveform of figure below, the respective drive torque to first and second group of wheels(Front and Rear), are in opposition and the total/net torque applied to the first and second groups of wheels corresponds  to a  predetermined drive torque value based on a torque input element of transmission gearing select, for example. Thus a torque demand is inherent to this controlled system. 
Re Claims 11 and 12: The method steps being inherent with the controller allowing for programmed instruction control processing.

    PNG
    media_image2.png
    983
    861
    media_image2.png
    Greyscale


The reference to Kozarekar et al does not explicitly describe the acceleration, deceleration and constant speed operation with regards the torque control, however, this is a simple matter of design consideration, in that, as the waveform for shows a sample of time for upshifting a vehicle, 1->2->3, etc., where a vehicle in 1st gear maybe shifted to second upon accelerating, or the reverse deceleration or leave in gear 3rd or 4th with constant speed, the torque being applied as a function of the transmission gear selected would allow for elements as described above to give a combined torque output to respective groups of wheels that allow for a more linear total  torque, as shown in the upshift waveform above.


Re claim 2: As shown in the waveform of figure below, the respective drive torque to first and second group of wheels(Front and Rear).

Re claim 3: The front wheels make use of the Traction motor with EMBs;(see col. 3, lines 1-13)
“…A traction motor, which may function as a generator to develop 
regenerative torque during a vehicle coast mode, is shown at 22.  It includes a 
rotor drivably connected through front axle shafts to front traction wheels 24.  
Each of the traction wheels 20 and 24 may include an electromagnetic brake 
(EMB), as shown in FIG. 1.  The generator 12 and the motor 22 are electrically 
coupled to a high voltage battery 26, which may be a nickel metal hydride 
battery.  A first DC/AC inverter 28 is in the electrical connection between 
battery 26 and the generator 12 for converting DC electrical energy to AC 
electrical energy.  Electric motor-powered water pumps 32 for cooling the high 
voltage circuit for the battery 26 and generator 12 are shown at 30 and 32.  “

The rear wheels also make use of the EMBs and FD working together.




Allowable Subject Matter
Claims 4- 9 and 17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849